Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered March 16, 2000, which revoked defendant’s probation and imposed a sentence of imprisonment.
In September 1999, defendant pleaded guilty in County Court to the crime of driving while intoxicated as a felony and was sentenced to a term of five years’ probation. In February 2000, defendant was brought before County Court on a declaration of delinquency petition wherein it was alleged that he had violated the conditions of his probation by purchasing, possessing and imbibing alcoholic beverages. Defendant acknowledged that he had violated the conditions of his probation, his sentence of probation was revoked and he was sentenced to a prison term of 1 to 3 years.
Defendant appeals, contending that the prison sentence imposed by County Court was harsh and excessive. We disagree. Defendant has a lengthy criminal record that includes two convictions of alcohol-related driving offenses within a 13-*605month period. He nonetheless failed to address his alcohol problem even when he was serving a sentence of probation and had been warned by County Court that his continued use of alcohol could result in a prison term of 1 to 4 years (see, People v McNeil, 268 AD2d 611). It is noteworthy that defendant’s alcohol abuse continued up to the time of his sentencing hearing where he appeared before County Court in an admittedly intoxicated condition. Under the circumstances and finding no abuse of discretion or extraordinary circumstances warranting our intervention, we decline to disturb the sentence imposed (see, People v Gotham, 284 AD2d 578; People v Hawke, 270 AD2d 646).
Cardona, P. J., Mercure, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.